796 A.2d 913 (2002)
351 N.J. Super. 1
The COUNTY OF SUSSEX, Plaintiff-Respondent,
v.
MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED, Defendant-Appellant.
Superior Court of New Jersey, Appellate Division.
Argued April 15, 2002.
Decided May 7, 2002.
Dean A. Gaver argued the cause for appellant (Greenbaum, Rowe, Smith, Ravin, Davis & Himmel, Iselin, attorneys; Dean A. Gaver, of counsel and, with Steven Firkser, on the brief).
Dennis R. McConnell, argued the cause, for respondent (McConnell, Stanhope, Lenard & Griggs, attorneys: Dennis R. McConnell, of counsel and, with Robert B. Campbell, Andover, on the brief).
Before Judges KESTIN, STEINBERG and ALLEY.
The opinion of the Court was delivered by KESTIN, J.A.D.
Defendant appeals from the trial court's order for judgment and appointing commissioners. The single issue raised is that "[t]he condemnation action should be dismissed as a result of the county's breach of its contractual commitments and violation of its duty of good faith in exercising its powers of eminent domain."
We have reviewed the record in the light of the written and oral arguments advanced by the parties and, after evaluating the issues in the context of prevailing rules of law, we are in substantial agreement with the reasons for decision articulated by Judge Stanton in his written opinion of June 4, 2001, reported at 351 N.J.Super. 66, 796 A.2d 958 (Law.Div.2001).
Affirmed.